Case 1:18-cv-00588-LPS Document 260-1 Filed 08/28/19 Page 1 of 1 PageID #: 15509



                     STATEMENT PURSUANT TO LOCAL RULE 7.1.1

        Pursuant to Local Rule 7.1.1, counsel for Plaintiff and Defendant, including their

 representative local counsel, met and conferred regarding the substance of Plaintiff’s Motion for

 Sanctions on August 28, 2019. The parties were unable to resolve the dispute.



 Dated: August 28, 2019

                                              /s/ Denise S. Kraft
                                              Denise S. Kraft (DE Bar No. 2778)




                                                 2
